Per Curiam:

If the jury believed the evidence produced by the defendant instead of that produced by the plaintiff, they were abundantly justified in drawing the inferences embodied in the second and third findings of fact. The evidence for the defendant is not inherently incredible. It was believed by the jury, who saw and heard the witnesses, and the jury’s estimation of it has been approved by the trial court. Consequently this court will not interfere.
It is true that the defendant did not offer to return the policies in the sense of making a tender of them, but when the agent said he would like for the • defendant to keep the policies, that they were a good investment, and that he could fix it up all right for her, she told him she could do nothing of the kind. The difference-between offering to return the policies and declaring that she could not keep them when asked to do so is not so great as to deprive finding No. 6 of all support. Certainly passion and prejudice on the part of the jury are not disclosed.
The question whether or not the defendant was bound by the receipts and the certificate which she signed did not depend upon her reading or not reading them, but upon whether or not her conduct was induced by fraud; deceit, and false representations.
The jury were adequately and correctly instructed.
The judgment of the district court is affirmed.